DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/20/20 has been considered by the examiner.

Claim Interpretation
Claim 1 includes a limitation to “secondarily bonding a second assembly, supplied from the first sub-gasket sheet bonding roller after the primarily bonding” (emphasis added by the examiner). It is noted that a first assembly is not defined in the claim; however, the examiner finds that the claim states that the second assembly is supplied from the first sub-gasket sheet bonding roller after the primarily bonding. The skilled artisan will understand that the assembly supplied from the first sub-gasket sheet bonding roller after the primarily bonding is the first sub-gasket sheet bonded to the supplied electrode membrane sheet. Therefore, the second assembly is the bonded first sub-gasket sheet and electrode membrane sheet.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the method of claim 1 to secondarily bonding wherein the second assembly and the second sub-gasket sheet pass between the first sub-
The prior art fails to teach or fairly suggest the method of using the first sub-gasket sheet bonding roller FIRST in the primarily bonding step (bonding the first sub-gasket sheet and the electrode membrane sheet) AND THEN in the secondarily bonding step (bonding the second sub-gasket sheet to the second assembly, which is the first sub-gasket sheet and electrode membrane sheet). See annotated Figure 2 below.
    PNG
    media_image1.png
    625
    753
    media_image1.png
    Greyscale

Pierpont (US 2008/0145712) teaches a method for manufacturing a membrane electrode assembly (MEA) comprising:
unwinding and supplying a first sub-gasket sheet, or first gasket web (815), and second sub-gasket sheet, or second gasket web (816), each of which are wound into rolls, or wheels (805, 806) (Figure 8, [0092], [0095]);
continuously forming electrode windows, or active area apertures (801, 802), using respective cutters, or cutting stations (825, 826), which cut spaced apart apertures (Figure 8, [0018], [0092], [0095]);
continuously supplying the first and second sub-gasket sheets, or gasket webs (815, 816), to first and second gasket bonding rollers (860, 861) (Figure 8, [0093], [0097]);
unwinding and supplying an electrode membrane sheet (817) wound into a roll (807) (Figure 8, [0094]);
primarily bonding the first sub-gasket sheet and the supplied electrode membrane sheet between a first sub-gasket sheet bonding roller and an electrode membrane sheet bonding roller, and secondarily bonding the second assembly (first sub-gasket sheet bonded to electrolyte membrane sheet) to the second sub-gasket sheet. See annotated Figure 8 of Pierpont below:

    PNG
    media_image2.png
    631
    806
    media_image2.png
    Greyscale

Pierpont fails to teach or fairly suggest the secondarily bonding step of claim 1 wherein the second assembly and second sub-gasket sheet are allowed to pass between the first sub-gasket sheet bonding roller and the second sub-gasket sheet bonding roller.

It is noted that Pierpont does not specifically teach continuously forming gaps in the supplied electrode membrane sheet; however, the examiner finds that that limitation is known in the prior art, for example in Iverson et al. (US 2011/0151350), see Figure 10B.
 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729